UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
V. Case No. 1:19cr044
Brian Rini, Judge Michael R. Barrett
Defendant.

CRIMINAL MINUTES before
United States District Judge Michael R. Barrett
Competency Hearing

Courtroom Deput’ Barbara Crum
Court Reporter: Sue lopuate , Official Court Reporter 'O:%4~ !0- a
Date: October 31, 2019 Time: Commenced |>.3S*"Concluded toda” Total {3Y _

United States Attorney:_Kule Healey Defendant Attorney: Richord Monahan

Court Proceeding:
N Counsel present.

N Plaintiff's Counsel received report. \ Defendant’s Counsel received report.

____ Objections; sv _|_ \ None; ___ Plaintiff; Defendant
— ftenb Submited by Shipulatun j C+ eines A trmpctert

Schedule issued:

motions; final pretrial conference; jury trial
sy _ In penn Staloe cms | /¢ladao a. 13:2 pry
N_ Waiver of speedy trial executed by Defendant.

Bond Addressed; \ Defendant to remain detained/feleased on bond
w/conditions

Xy Court's Order to follow.

Remarks: A mare ja ao bertinuanee ~ y
